DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 4/19/21 has overcome the formal matters as well as the 112 issues set forth in the previous Action.   Further, the prior art as a whole does not teach the specific method limitations of “curing the adhesive in a state of being in contact with the non-adhesive resin film to form a plane surface facing an end ring of the rotating electrical machine; and  separating the first jig and the second jig from the adhesive,  wherein the storage space is divided by the magnet by a first air gap and a second air gap the rotor core comprises a communication portion for communicating the first air gap and the second air gap, and the covering further comprising discharging air from the second air gap through the communication portion while injecting the adhesive from the first air gap” in conjunction with the rest of the limitations as set forth in each of independent claims (i.e., see claims 1 and 4 , as amended).   Accordingly, claims 1, 3-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt